Name: 97/514/EC: Commission Decision of 31 July 1997 on marking and use of pigmeat in application of Article 9 of Council Directive 80/217/EEC concerning Belgium (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  means of agricultural production;  animal product;  Europe;  agricultural policy
 Date Published: 1997-08-06

 Avis juridique important|31997D051497/514/EC: Commission Decision of 31 July 1997 on marking and use of pigmeat in application of Article 9 of Council Directive 80/217/EEC concerning Belgium (Text with EEA relevance) Official Journal L 214 , 06/08/1997 P. 0047 - 0051COMMISSION DECISION of 31 July 1997 on marking and use of pigmeat in application of Article 9 of Council Directive 80/217/EEC concerning Belgium (Text with EEA relevance) (97/514/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever (1), as last amended by Council Directive 93/384/EEC (2), and in particular Article 9 (6) (g) thereof;Whereas in June and July 1997 outbreaks of classical swine fever in Belgium were declared by the Belgian veterinary authorities in Voeren;Whereas in accordance with Article 9 (1) of Directive 80/217/EEC a surveillance zone was immediately established around outbreak sites;Whereas all pig holdings in the surveillance zones have been subject to a weekly inspection by a veterinarian. During this inspection samples for laboratory examination are collected if deemed necessary. No evidence of classical swine fever in the zone has been detected;Whereas the provisions for the use of a health mark on fresh meat are given in Council Directive 64/433/EEC on health conditions for the production and marketing of fresh meat (3) as last amended by Directive 95/23/EEC (4);Whereas Belgium has submitted a request for the adoption of a specific solution concerning marking and use of pigmeat coming from pigs kept on holdings situated in established surveillance zones and slaughtered subject to a specific authorization issued by the competent authority;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 1. Without prejudice for the provisions of Council Directive 80/217/EEC, in particular, Article 9 paragraph 6, Belgium is authorized to apply the mark described in Article 3 (1) (A) (e) of Council Directive 64/433/EEC to pigmeat obtained from pigs originating from holdings situated in a surveillance zone in Belgium established in accordance with the provisions of Article 9 (1) of Council Directive 80/217/EEC on the condition that the pigs in question:(a) originate from a holding to which, following the epidemiological inquiry, no contact has been established with an infected holding,(b) originate from a holding which for a period of at least 3 weeks has been subject to a weekly inspection by a veterinarian. The inspection has included all pigs kept on the holding,(c) have been subject to protection measures established in accordance with the provisions of Article 9 (6) (f) and (g) of Council Directive 80/217/EEC,(d) have been included in a programme for monitoring body temperature and clinical examination. The programme shall be carried out as given in Annex I,(e) have been slaughtered within 12 hours of arrival at the slaughterhouse.2. Belgium shall ensure that a certificate as given in Annex II is issued in respect of meat referred to in paragraph 1.Article 2 Pigmeat which complies with the conditions of Article 1 (1) and enters into intra-Community trade must be accompanied by the certificate referred to in Article 1 (2).Article 3 Belgium shall ensure that abattoirs designated to receive the pigs referred to in Article 1 (1) do not on the same day accept pigs for slaughter other than the pigs in question.Article 4 Belgium shall provide Member States and the Commission with:(a) the name and location of slaughterhouses designated to receive pigs for slaughter referred to in Article 1 (1);(b) a monthly report which contains information on:- the area to which the provisions of Article 1 apply,- number of pigs slaughtered at the designated slaughterhouses,- identification system and movement controls applied to slaughter pigs, as required in accordance with Article 9 (6) (f) (i) of Council Directive 80/217/EEC,- instructions issued concerning the application of the programme for monitoring body temperature referred to in Annex I.Article 5 This Decision is applicable until 1 September 1997.Article 6 This Decision is addressed to the Member States.Done at Brussels, 31 July 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 47, 21. 1. 1980, p. 11.(2) OJ No L 166, 8. 7. 1993, p. 34.(3) OJ No 121, 29. 7. 1964, p. 2012/64.(4) OJ No L 243, 11. 10. 1995, p. 7.ANNEX I MONITORING OF BODY TEMPERATURE The programme for monitoring body temperature and clinical examination referred to in Article 1 (1) (d) shall include the following:1. Within the 24-hour period before loading a consignment of pigs intended for slaughter, the official veterinary authority shall ensure that the body temperature of a number of pigs of the said consignment is monitored by inserting a thermometer into the rectum. The number of pigs to be monitored for temperature shall be as given below:>TABLE>At the time of examination, the following information shall be recorded for each pig on a table issued by the competent veterinary authorities: number of eartags, time of examination and temperature.In cases where the examination shows a temperature of 40 °C or above, the official veterinarian shall immediately be informed. He shall initiate a disease investigation and take into account the provisions of Article 4 of Council Directive 80/217/EEC introducing Community measures for the control of classical swine fever.2. Shortly (0 to 3 hours) before loading of the consignment examined as described in 1 above, a clinical examination shall be carried out by an official veterinarian designated by the competent veterinary authorities.3. At the time of loading of the consignment of pigs examined as described in points 1 and 2, the official veterinarian shall issue a health document, which shall accompany the consignment to the designated slaughterhouse.4. At the slaughterhouse of designation the results of the temperature monitoring shall be made available to the official veterinarian who performs the ante mortem examination.ANNEX II >START OF GRAPHIC>>END OF GRAPHIC>